*170Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), entered March 4, 2004, which awarded plaintiff law firm, after a jury trial, the principal sum of $200,172.05, for services rendered, and dismissed the remaining counterclaim, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered on or about February 11, 2004, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The verdict was not irrational, and there was sufficient evidence to support the jury’s reasoning and inferences (see Vasquez v Figueroa, 262 AD2d 179,180 [1999]). Defendant failed to meet his burden of showing that the counterclaim alleging malpractice was anything but a posttrial stratagem to shift the blame for his failure to advise his attorneys of his surreptitious withdrawals from his 401 (k) accounts. We reject the notion that even if the lawyer were negligent in failing to recognize the client-litigant’s deliberate deception, a cause of action for legal malpractice would lie. To the extent the issue was preserved, the interrogatories to the jury were not improper. Defendant’s request to direct a new trial in the interest of justice, due to the court’s purported bias, is without any basis in the record and is meritless. Concur-Mazzarelli, J.E, Saxe, Marlow and Sullivan, JJ.